DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (KR) 10-2017-0161419 filed on 29th November, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021, 5/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Akiyama (US 2014/0039654 A1).
Referring to Claim 1, Akiyama teaches a method for receiving and processing a sound wave of an application which is executed in a computing device (Abstract; [0007]; [0026]), the method comprising:
extracting, by a first application (“resolved sound ID from program in table 40 in Fig. 3”), a sound wave ID (“sound ID”) from a sound wave signal (“sound emitted by television”) received by the computing device (“mobile terminal device 2”)  ([0026]);
when the sound wave ID is not a sound wave ID related to the first application ([0026]; wherein; “by demodulating the sound ID included in the sound to an ID code by the sound ID processing unit 23 of the control unit 22”), obtaining, by the first application, application identification information (“app ID”) of a second application which should receive the extracted sound wave ID ([0026]; “the sound ID application program is application software that separates the sound ID from the picked up sound to thus demodulate the same to an ID code and transmits the ID code to an ID resolution server 4, thereby acquiring a URL of a content server 5 from the ID resolution server 4”); and 
based on the app ID, transmitting, by the first application, the sound wave ID to the second application ([0026]; wherein, “the mobile terminal device 2 demodulates the sound ID included in the sound to an ID code by the sound ID processing unit 23 and transmits the ID code to the ID resolution server 4 through a network 3. The ID resolution server 4 has an ID/URL mapping table 40, searches the ID/URL mapping table 40 by using the received sound ID to thus read out a corresponding URL and returns the same to the mobile terminal device 2”).

Referring to Claim 2, Akiyama teaches the method of claim 1, wherein obtaining the app ID comprises obtaining the app ID mapped onto the extracted sound wave ID ([0029]; wherein, “URL (address information) corresponding to an ID code obtained by demodulating a sound ID is specified”), based on mapping information in which respective app IDs of a plurality of applications and sound wave IDs related to the respective applications are mapped ([0029]; Fig. 3; wherein, “ID/URL mapping table 40, a plurality of ID codes, and program names, contents types to be provided, valid time zones and URLs of contents that correspond to the ID codes are stored to be associated with each other. Like this, a URL of a content is associated with an ID code (for example, a four-digit number, refer to FIG. 3) having a data length shorter than the URL, so that it is possible to provide a URL (a predetermined character string such as alphanumeric characters) having a data length longer than the ID code to the mobile terminal device 2 of the user even when the provision is data transmission by sound having a transmission rate that is not high”).

Referring to Claim 3, Akiyama teaches the method of claim 2, wherein the mapping information is stored in an external server device of the computing device, wherein obtaining the app ID comprises:
transmitting, by the first application ([0024; wherein, “the sound ID is emitted with being superimposed on the broadcasting sound”; [0026]; wherein, “resolved sound ID from program in table 40 in Fig. 3”), the extracted sound wave ID (“emitted sound ID”) to the server device (“mobile terminal device 2”) ([0024]; wherein, “emitted sound ID is picked up by the mobile terminal device 2”);
receiving, by the first application, the app ID selected based on the mapping information from the server device ([0026] wherein, “The mobile terminal device 2 demodulates the sound ID included in the sound to an ID code by the sound ID processing unit 23 and transmits the ID code to the ID resolution server 4 through a network 3. The ID resolution server 4 has an ID/URL mapping table 40, searches the ID/URL mapping table 40 by using the received sound ID to thus read out a corresponding URL and returns the same to the mobile terminal device 2”).

Referring to Claim 4, Akiyama teaches the method of claim 1, wherein the first application is configured to perform a first sound wave receiving operation one ([0026]; wherein, “the sound ID may be superimposed one time upon opening part of the television broadcasting”; and [0029]; wherein, “Fig. 3 shows applications as ID CODE 0000-0003”) or more times during a predetermined first operating period ([0026]; wherein, “or may be superimposed several times at appropriate timing”; and [0029]; wherein, “Fig. 3 shows applications as ID CODE 0000-0003”), and the second application is configured to perform a second sound wave receiving operation one or more times during a predetermined second operating period ([0026]; wherein, “the sound ID may be repeatedly superimposed over an entire time zone of the television broadcasting”; and [0029]; wherein, “Fig. 3 shows applications as ID CODE 0000-0003”).

Referring to Claim 5, Akiyama teaches the method of claim 4, wherein the respective first when the sound ID processing unit 23 detects a sound ID (YES in S20), it demodulates the detected sound ID to an ID code (S21) and reads out time information that is included in the demodulated ID code or is demodulated together with the ID code (S22)”) after respective predetermined offset time intervals from a start time of the first operating period ([0058; Fig. 9; wherein “the sound ID processing unit 23 determines whether the time information is valid or not, i.e., whether the time information is within a predetermined time period (for example, within 30 minutes) from current time read out from the timer 27 (S23)”), and the respective second sound wave receiving operations within the second operating period are performed after respective predetermined offset time intervals from a start time of the second operating period ([0058; Fig. 9; wherein “the sound ID processing unit 23 determines whether the time information is valid or not, i.e., whether the time information is within a predetermined time period (for example, within 30 minutes) from current time read out from the timer 27 (S23)”; and wherein in conjunction with table 40, a second wave receiving operations within the second operating period would be performed).

Claim 6 is essentially the same as Claim 1 and refers to the method as in Claim 1 for receiving and processing a sound wave of an application which is executed in a computing device; and further comprising, “content information related to the extracted sound wave ID” (Akiyama’ Fig. 3 “Content Type”).  Therefore Claim 6 is rejected for the same reasons as applied to Claim 1 above.

Claim 7 is essentially the same as Claim 2; and is therefore rejected for the same reasons 

Claim 8, is essentially the same as Claim 3; and further comprises “the content information” (Akiyama’ Fig. 3 “Content Type”).  Therefore rejected for the same reasons as applied to Claim 3 above. 

Claim 9 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 10 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 11 is essentially the same as Claim 1 and refers to a computer readable recording medium (Akiyama [0060]) having a program recorded thereon to execute the method described in claim 1 in a computer.  Therefore Claim 11 is rejected for the same reasons as applied to Claim 1 above.

Claim 12 is essentially the same as Claim 6 and refers to a computer readable recording medium (Akiyama [0060]) having a program recorded thereon to execute the method described in Claim 6 in a computer.  Therefore Claim 12 is rejected for the same reasons as applied to Claim 6 above.
	
Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Randell, (US 2015/0161643 A1) teaches location based mobile user selected time, location, and number limited automatic location based reserve and redeem discounts on products or services with automatic security and feedback features.
Ortiz (US 2017/0318325 A1) teaches wirelessly streaming venue-based data to client devices.
Walker (US 2013/0276035 A1) teaches broadcast content via over the top delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645